THE THIRTEENTH COURT OF APPEALS

                                   13-21-00060-CV


    Columbia Valley Healthcare System L.P., d/b/a Valley Regional Medical Center
 (misnamed Brownsville-Valley Regional Medical Center) and Geraldine Mullane, M.D.
                                        v.
                                 Oscar Rodriguez


                                   On Appeal from the
                    107th District Court of Cameron County, Texas
                       Trial Court Cause No. 2020-DCL-01289


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be vacated and the cause

remanded to the trial court. The Court orders the judgment of the trial court VACATED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against the party incurring the same.

      We further order this decision certified below for observance.

October 28, 2021